DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2021, October 8, 2021, and December 30, 2021 have been considered by the examiner.


     Response to Amendments
Claim Objections
Claims 2, 5, and 20 are objected to because of the following informalities: there should be a comma after the preamble to each of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung, US 2020/0073507. 

Regarding Claim 1, Hung (Figs. 1-3) teaches a method for receiving a flexing gesture formed on or about a first sensor panel and a second sensor panel of a handheld device (e.g., User presses sensors 110 and 120 on sides S1 and S2, respectively.  A gesture in which a pressure difference occurs between the two sides is considered a “flexing gesture” and sides S1 and S2 are considered a “first sensor panel” and “second sensor panel,” respectively; par. 0033, 0039.  Sides S1 and S2 have a variety of sensing elements; par. 0034) comprising: 
(e.g., Processor 150 determines pressure imposed on sides S1 and S2; par 0039), wherein the first sensor panel is associated with a first surface of the handheld device, and wherein the second sensor panel is associated with a second surface of the handheld device (e.g., As shown in Fig. 2A, side S1 is associated with the right side of the device, while side S2 is associated with the left side); 
-determining a relative pressure between the first pressure input and the second sensor input (e.g., Pressure placed on sensors 110 and 120 are compared to each other; par. 0040); 
-determining that the relative pressure correlates to a user applying the flexing gesture to the handheld device (e.g., User pressing sides S1 and S2 such that there is a pressure difference between the sides S1 and S2 is considered a “flexing gesture” as stated above.  This is determined by processor 150); 
-associating the flexing gesture with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the first pressure input and the second pressure input (e.g., Pressure difference allows processor 150 to determine a right or left-handed state of the device.  The operating interface may be adjusted accordingly based on the state; par. 0069), wherein the adjustment input is selected from a group of adjustment inputs comprising a volume level, a brightness level, a zoom feature, changing among applications executing on the handheld device, a home screen, and operation of a camera (e.g., Operating interface adjustment could be a change in application; par. 0069); and 
(e.g., Application change is executed based on the flexing gesture and pressure difference; par. 0069).  

Regarding Claim 2, Hung (Figs. 1-3) teaches the method of claim 1, wherein the flexing gesture is selected from a group of flexing gestures consisting of a concave bend and a convex bend (e.g., User pressing sides S1 and S2 is considered a concave bend because it is placing inward pressure on the sides). 

Regarding Claim 19, Hung (Figs. 1-3) teaches a method for receiving an adjustment gesture formed on or about a plurality of sensor panels on lateral sides of a handheld device (e.g., User presses sensors 110 and 120 on sides S1 and S2, respectively.  A gesture in which a pressure difference occurs between the two sides is considered a “flexing gesture” and sides S1 and S2 are considered a “first sensor panel” and “second sensor panel,” respectively; par. 0033, 0039.  Sides S1 and S2 have a variety of sensing elements; par. 0034) comprising: 
-detecting two or more touches at a first time at the plurality of sensor panels, wherein a first touch of the two or more touches is detected at a first sensor panel of the plurality of sensor panels (e.g., Touch on side S1), and wherein a second touch of the two or more touches is detected at a second sensor panel of the plurality of sensor panels (e.g., Touch on side S2); 
(e.g., Touch inputs to sides S1 and S2 of the device is considered a “pattern corresponding to a predetermined gesture”; par. 0033); 
-determining a relative pressure between the two or more touches (e.g., Pressure placed on sensors 110 and 120 are compared to each other; par. 0040); 
-associating the gesture with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches (e.g., Pressure difference allows processor 150 to determine a right or left-handed state of the device.  The operating interface may be adjusted accordingly based on the state; par. 0069), wherein the adjustment input is selected from a group of adjustment inputs comprising a volume level, a brightness level, a zoom feature, changing between different application executing on the handheld device, a home screen, and operation of a camera (e.g., Operating interface adjustment could be a change in application; par. 0069); and 
-providing an input to the UI element based on the gesture and relative pressure between the two or more touches (e.g., Application change is executed based on the flexing gesture and pressure difference; par. 0069).  

				     Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the (par. 0039-0040).  This comparison leads to a new operating interface, including a new application being displayed (par. 0069).  The claim limitations are therefore achieved.  For these reasons, Examiner respectfully disagrees with Applicant. 

Allowable Subject Matter
Claims 3-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Hong teaches the method of claim 1.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein the input is a first input, and wherein the method comprises determining a third pressure input at the first sensor panel and a fourth pressure input at the second sensor panel; 
determining a second relative pressure between the third pressure input and the fourth pressure; 
determining that the second relative pressure correlates to the user applying the flexing gesture to the handheld device; 
wherein the UI element accepts the adjustment input based on the relative pressure between the two or more pressure inputs and the second relative pressure between the third pressure input and the fourth pressure input; and 
providing a second input to the UI element based on the flexing gesture and the relative pressure between the first pressure input and the second pressure input and the second relative pressure between the third pressure input and the fourth pressure input. 

Regarding Claim 4, Hong teaches the method of claim 1.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein a first flexing gesture is associated with the UI element and a second flexing gesture is associated with the UI element; 
further comprising providing a first input to the UI element based on the first flexing gesture and providing a second input to the UI element based on the second flexing gesture; 
wherein the first flexing gesture is in an opposite direction of the second flexing gesture and the first input to the UI element is in the opposite direction of the second input to the UI element.  



Regarding Claim 6, Hong teaches the method of claim 1.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein each of the first sensor panel and the second sensor panel comprises: 
a plurality of physical VIA columns connected by interlinked impedance columns; 
a plurality of physical VIA rows connected by interlinked impedance rows; 
a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns; 
a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and 
a processor configured to interpolate a location of the flexing gesture in the plurality of physical VIA columns and the plurality of physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.  

Claims 7-11 are objected to because they depend on claim 6. 

Regarding Claim 20, Hong teaches the method of claim 19.

However, neither Hong, nor the remaining prior art, either alone or in combination, teaches wherein each of the plurality of sensor panels comprise: 
a plurality of physical VIA columns connected by interlinked impedance columns; 
a plurality of physical VIA rows connected by interlinked impedance rows; 
a plurality of column drive sources connected to the interlinked impedance columns and to the plurality of physical VIA columns through the interlinked impedance columns; 
a plurality of row sense sinks connected to the interlinked impedance rows and to the plurality of physical VIA rows through the interlinked impedance rows; and 
a processor configured to interpolate a location of the gesture in the plurality of physical VIA columns and the plurality of physical VIA rows from an electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.  

Regarding Claim 21, the reasons for allowance were stated in the previous Office Action and will not be repeated herein.   

Claims 22-26 are allowed because they depend on claim 21. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        January 21, 2022